Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 02, 2020 and July 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUMMERT et al. (WO 2008/095712 A1).
MUMMERT, in figure 2, discloses:
Claims 1 and 11: A base station comprising a base station antenna, comprising: at least two antennas (3), at least two outer cover structures (21), a fastening assembly, a connection assembly, and an upper cover (53, fig. 10), wherein each antenna is independently packaged in a radome (15); wherein the fastening assembly comprises a pole (5) and a base (67), and wherein a bottom of the pole is mounted on the base (fig. 14); 
Claims 2 and 12: wherein the antenna connection assembly comprises a top connecting piece (51, figs. 10-12), wherein one end of the top connecting piece is fastened to the antenna, and wherein the other end of the top connecting piece is connected to the pole connection assembly (fig. 10).
Claims 3 and 13: wherein a guide pin (57, fig. 10) is disposed on the pole connection assembly, wherein a second fastening hole (61, fig. 10) is provided on the other end of the top connecting piece, wherein the guide pin passes through the second fastening hole to 
Claims 4 and 14: wherein the upper cover is of a conical structure (figs. 10 and 11).
Claims 5 and 15: wherein each outer cover connection assembly comprises a first connecting piece (137, figs. 4 and 9), wherein one end of the first connecting piece is fastened on a top of the outer cover structure, wherein the pole connection assembly comprises a first pole connecting piece (37, fig. 4), wherein the first pole connecting piece is disposed on a top of the pole, wherein a position of the first pole connecting piece corresponds to a position of the first connecting pieces (figs. 4-9); and wherein a reverse guide pin (37, fig. 4) is disposed on the first pole connecting piece, wherein a guide pin hole (137’, fig. 4) is provided on the other end of the first connecting piece, wherein the reverse guide pin passes through the guide pin hole, and wherein the first connecting piece is fastened to a first connection base.
Claims 8 and 18: wherein a bottom flange is fastened on a bottom of the base, wherein a sliding groove is provided on the bottom flange, wherein a third bolt passes through the sliding groove and fastens the bottom flange to a flange of a monopole tower top, and wherein an azimuth of the base station antenna is adjusted by changing a position of the third bolt in the sliding groove (fig. 8).
Claims 10 and 20: wherein the radome is cylindrical, wherein a cross section of the radome is a sector, wherein the outer cover structure is a curved monolithic structure, and wherein a degree of a central angle of the outer cover structure is: y=(360°-nx)/n + a ,wherein x is a degree of a sector central angle of the antenna, n is a quantity of antennas, a is a degree of a central angle of the attachment portion, and 2a is less than x (fig. 4). 


Allowable Subject Matter
Claims 6, 7, 9, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845